Citation Nr: 9913516	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Malinda F. Hills-Holmes, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to September 
1954.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and August 1997 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Offices in New Orleans, Louisiana (New Orleans RO) 
and St. Paul, Minnesota (St. Paul RO) which denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  The claims file was 
transferred from the New Orleans RO to the St. Paul RO at the 
appellant's request in March 1997.  That office subsequently 
certified the appeal to the Board for review.


REMAND

A preliminary review of the record discloses that the 
appellant has submitted what appear to be two substantially 
different death certificate forms for the veteran.  One 
document includes at Number 30, Part II, pertaining to other 
significant conditions contributing to death, a handwritten 
list of three disorders for which the veteran was service 
connected during his lifetime.  That document also includes 
at Number 24, pertaining to alterations, a handwritten note 
stating: "By coroner's letter 4-18-97 [unintelligible]."  
In the lower left corner this document bears the date "June 
06 1997" and nothing more.  The other document is blank at 
Numbers 30, Part II and at 24 and bears a signed certificate 
of authenticity by a local registrar in the lower left 
corner.  To eliminate possible confusion arising from these 
apparently inconsistent documents the RO should secure 
certified copies of the veteran's death certificate from the 
state as well as the April 1997 coroner's letter, and 
associate this evidence with the claims file.

The Board also notes that in it's March 1997 rating decision 
the New Orleans RO stated that it had reviewed and considered 
the veteran's service medical records as a basis for finding 
that the cause of the veteran's death was unrelated to his 
period of active service.  However, the veteran's service 
medical records are not associated with the claims file 
transferred to the Board.  A notation on the claims file 
transferred to the Board states that an inactive claims file 
for the veteran exists.  Adequate consideration of this 
appeal requires the Board to review all evidence available to 
the ROs at the time of their rating decisions.  Therefore, 
the veteran's inactive claims file and all medical records 
associated therewith should be provided to the Board.

In addition, neither the March nor the August 1997 rating 
decisions cite other medical evidence that must be reviewed 
and considered if available.  The VA is deemed to have 
constructive knowledge of pertinent VA medical records 
notwithstanding whether they are included as evidence in a 
veteran's claims file at the time of a VA decision.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
also attempt to determine whether there exists documentation 
of VA and other medical treatment of the veteran's service-
connected disabilities and those disabilities listed on his 
death certificate in addition to that already associated with 
the claims files.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request an authentic 
and certified copy of the veteran's 
certificate of death and the April 1997 
coroner's letter and associate this 
evidence with the claims file.

2.  The RO should request access to all 
of the veteran's active and inactive 
claims files.

3.  The RO should request that the 
appellant identify all sources of medical 
treatment which the veteran received both 
for his service-connected disorders and 
for the disorders listed as the cause of 
his death as listed on the Certificate of 
Death, and that she furnish signed 
authorizations as required for release to 
the VA of private medical records in 
connection with each non-VA medical 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, and not currently of record, 
should then be requested and associated 
with the claims file.

4.  The RO should then review the record 
and the claim should be readjudicated.  
If the determination remains adverse to 
the appellant, both the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  The 
appellant and her representative should 
be given the opportunity to respond 
within the applicable time.

Thereafter, the case should be returned to the Board. The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



